Title: To Benjamin Franklin from ——— Mallet, 2 June 1781
From: Mallet, ——
To: Franklin, Benjamin


Monsieur
havre ce 2. Juin 1781.
Je prends la liberté de vous donner avis qu’un jeunhomme d’ici ma présenté hier un M. qui dit vous appartenir comme neveu, né à Boston, quil est Suivant un passeport délivré à Cherbourg le 24. May dernier, marin, venant des prisons angloises par le Paquebot le prince Indien et quil se nomme William Williams. Il dit vous avoir Ecrit hier et ce jour.
J’ai reçu, Monsieur, ce M au nombre de mes pensionnaires par respect pour vous, et Comm’il est dépourvu de tout, J’ose réclamer Vos ordres Sur ce que j’aurai à faire.
Je Suis avec respect Monsieur Votre trés humble et trés obéissant serviteur
Malletgreffier militaire et mre. de pensionà l’hôtel de la marine
 
Notations in different hands: Mallet 2. Juin 1781. / Ansd 7 June 81
